Mr. Justice Waterman delivered the opinion of the Oourt. Granting that the wall upon which the screen was built is a party wall, we do not think appellant is entitled to restrain the building of a screen thereon. Appellee had a right to carry the wall up higher, which would have, as effectually as the screen, shut off the view from appellee’s windows and lessened the light coming thereto. Appellee has not done, and is not threatening to do, any injury to the wall. Appellant testifies that the screen darkens his windows. This, by carrying the wall higher, appellee had a right to do; that he has done it by the erection of a screen, does not entitle appellant to relief by way of injunction. The decree of the Circuit Court is affirmed.